EMPLOYMENT CONTINUATION AGREEMENT

        This Employment Continuation Agreement dated as of February 2, 2004
(“Agreement”) is by and between Protective Life Corporation, a Delaware
corporation (the “Company”), and ________________ (“Senior Officer”).

W I T N E S S E T H :

        WHEREAS, the Company has determined that Senior Officer holds a position
that is critical to the Company;

        WHEREAS, the Company believes that, if it is confronted with a situation
that could result in a change in ownership or control of the Company, continuity
of management will be essential to its ability to evaluate and respond to such
situation in the best interests of shareholders;

        WHEREAS, the Company understands that any such situation could be a
distraction to Senior Officer, to the detriment of the Company and its
shareholders;

        WHEREAS, the Company desires to assure itself of Senior Officer’s
services during the period in which it is confronting such a situation, and to
provide Senior Officer with certain financial assurances to enable Senior
Officer to perform his or her responsibilities without undue distraction and
without bias due to Senior Officer’s personal circumstances; and

        WHEREAS, to achieve these objectives, the Company and Senior Officer
desire to enter into an agreement providing the Company and Senior Officer with
certain rights and obligations upon the occurrence of a Change of Control (as
defined in Section 2);

        NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the Company and Senior Officer hereby agree as follows:

        1.   Effective Date. The effective date of this Agreement (the
“Effective Date”) shall be the date on which a Change of Control occurs during
the term of this Agreement (as provided in Section 12(c)); provided that (i)
anything in this Agreement to the contrary notwithstanding, if a Change of
Control occurs and if Senior Officer’s employment with the Company is terminated
before the date on which the Change of Control occurs, and if it is reasonably
demonstrated by Senior Officer that such termination of employment (A) was at
the request of a third party who has taken steps reasonably calculated to effect
a Change of Control, or (B) otherwise arose in connection with or anticipation
of a Change of Control, then for all purposes of this Agreement the “Effective
Date” shall mean the date immediately before such termination of employment, and
(ii) except as provided in clause (i) above, if Senior Officer is not employed
by the Company on the date on which a Change of Control occurs, this Agreement
shall be void and without effect.

        2.   Definition of Change of Control. For the purposes of this
Agreement, a “Change of Control” shall mean (i) a transaction or acquisition as
identified in the Company’s Rights Agreement as in effect from time to time;
(ii) the consummation of any merger, consolidation, or similar transaction or a
purchase of securities pursuant to which (A) the members of the Board of
Directors of the Company immediately prior to such transaction do not,
immediately after the transaction, constitute a majority of the Board of
Directors of the surviving entity or (B) the shareholders of the Company
immediately preceding the transaction do not, immediately after the transaction,
own at least 50% of the combined voting power of the outstanding securities of
the surviving entity; or (iii) a sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company, including any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of Protective Life Insurance Company.

        3.   Employment Period. Subject to Section 6, the Company agrees to
continue Senior Officer in its employ, and Senior Officer agrees to remain in
the employ of the Company, for the period (the “Employment Period”) commencing
on the Effective Date and ending on the second anniversary of the Effective
Date.

        4.   Position and Duties. (a) No Reduction in Position. During the
Employment Period, Senior Officer’s position (including titles), authority and
responsibilities shall be at least commensurate with those held, exercised and
assigned immediately before the Effective Date. Senior Officer’s services shall
be performed at the location where Senior Officer was employed immediately
before the Effective Date.

        (b)   Business Time. From and after the Effective Date, Senior Officer
agrees to devote Senior Officer’s full attention during normal business hours to
the business and affairs of the Company and to perform faithfully and
efficiently the responsibilities assigned to Senior Officer to the extent
necessary to discharge such responsibilities, except for periods of vacation,
sick leave and other leave to which Senior Officer is entitled. Senior Officer’s
continuing to serve on any boards and committees on which Senior Officer is
serving or with which Senior Officer is otherwise associated immediately before
the Effective Date shall not be deemed to interfere with the performance of
Senior Officer’s services for the Company.

        5.   Compensation. (a) Base Salary. During the Employment Period, Senior
Officer shall receive a base salary at a monthly rate at least equal to the
monthly base salary paid to Senior Officer by the Company immediately before the
Effective Date. The base salary shall be reviewed at least once each year after
the Effective Date, and may be increased (but not decreased) at any time and
from time to time by action of the Board of Directors or any committee thereof
or any individual having authority to take such action in accordance with the
Company’s regular practices. Senior Officer’s base salary, as it may be
increased from time to time, shall hereafter be referred to as “Base Salary”.
Neither the Base Salary nor any increase in Base Salary after the Effective Date
shall limit or reduce any other obligation of the Company hereunder.

        (b)   Annual Bonus and Incentive Compensation. During the Employment
Period, in addition to the Base Salary, for each fiscal year of the Company
ending during the Employment Period, Senior Officer shall be entitled to receive
an (i) annual bonus which is at least equal to the greater of (A) the highest
annual bonus, including any bonus provided under the Company’s Annual Incentive
Plan (“AIP”), that had been payable to Senior Officer in respect of either of
the two fiscal years ended immediately before the Effective Date or (B) the
amount that would have been payable to Senior Officer as a target bonus under
any bonus program in which Senior Officer participated (including the AIP) for
the year in which the Effective Date occurs and (ii) long-term incentive
compensation opportunities on terms and conditions no less favorable to Senior
Officer than those applicable to Senior Officer before the Effective Date. Any
amount payable hereunder as an annual bonus shall be paid as soon as practicable
following the year for which the amount is payable, unless electively deferred
by Senior Officer pursuant to any deferral programs or arrangements that the
Company may make available to Senior Officer.

        (c)   Benefit Plans. During the Employment Period, Senior Officer (and,
to the extent applicable, Senior Officer’s dependents) shall be entitled to
participate in or be covered under all pension, retirement, deferred
compensation, savings, medical, dental, health, disability, group life,
accidental death and travel accident insurance plans at a level that is
commensurate with Senior Officer’s participation in such plans immediately
before the Effective Date or, if more favorable to Senior Officer, at the level
made available to Senior Officer or other similarly situated employees at any
time thereafter. Senior Officer shall also be entitled to receive such
perquisites as were generally provided to Senior Officer in accordance with the
Company’s policies and practices immediately before the Effective Date.

        (d)   Expenses. During the Employment Period, Senior Officer shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Senior Officer in accordance with the policies and procedures of the Company as
in effect immediately before the Effective Date. Notwithstanding the foregoing,
the Company may apply the policies and procedures in effect after the Effective
Date to Senior Officer, if such policies and procedures are more favorable to
Senior Officer than those in effect immediately before the Effective Date.

        (e)   Indemnification. During and after the Employment Period, the
Company shall indemnify Senior Officer and hold Senior Officer harmless from and
against any claim, loss or cause of action arising from or out of or related in
any way to Senior Officer’s performance as an officer, director or employee of
the Company or any of its subsidiaries or in any other capacity, including any
fiduciary capacity, in which Senior Officer serves at the request of the Company
to the maximum extent permitted by applicable law and the Company’s Certificate
of Incorporation and By-Laws (the “Governing Documents”); provided that in no
event shall the protection afforded to Senior Officer hereunder be less than
that afforded under the Governing Documents as in effect immediately before the
Effective Date.

        6.   Termination of Employment. (a) Death or Disability. Senior
Officer’s employment shall automatically terminate upon Senior Officer’s death
or termination of employment due to Disability (as defined below) during the
Employment Period. For purposes of this Agreement, “Disability” shall mean
Senior Officer’s inability to perform the duties of Senior Officer’s position,
as determined in accordance with the policies and procedures applicable with
respect to the Company’s long-term disability plan as in effect immediately
before the Effective Date.

        (b)   Voluntary Termination. Anything in this Agreement to the contrary
notwithstanding, Senior Officer may, upon not less than 10 days’ written notice
to the Company, voluntarily terminate employment for any reason (including early
retirement under the terms of any of the Company’s retirement plans as in effect
from time to time) during the Employment Period; provided that any termination
of employment by Senior Officer pursuant to Section 6(d) on account of Good
Reason (as defined therein) shall not be treated as a voluntary termination
under this Section 6(b).

        (c)   Cause. The Company may terminate Senior Officer’s employment for
Cause. For purposes of this Agreement, “Cause” shall mean (i) Senior Officer’s
conviction or plea of nolo contendere to a felony; (ii) an act or acts of
extreme dishonesty or gross misconduct on Senior Officer’s part which result or
are intended to result in material damage to the Company’s business or
reputation; or (iii) repeated material violations by Senior Officer of Senior
Officer’s obligations under Section 4, which violations are demonstrably willful
and deliberate on Senior Officer’s part and which result in material damage to
the Company’s business or reputation.

        (d)   Good Reason. Senior Officer may terminate employment for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, without the express written consent of Senior Officer,
after the Effective Date:

(i)   (A) the assignment to Senior Officer of any duties inconsistent in any
material adverse respect with Senior Officer’s position (including titles),
authority or responsibilities as contemplated by Section 4, or (B) any other
material adverse change in such position (including titles), authority or
responsibilities;


(ii)   any failure by the Company to comply with any of the provisions of
Section 5, other than an insubstantial or inadvertent failure remedied by the
Company promptly after receipt of notice thereof given by Senior Officer;


(iii)   the Company’s requiring Senior Officer to be based at any office or
location more than 20 miles from that location at which Senior Officer performed
services specified under the provisions of Section 4 immediately before the
Change of Control, except for travel reasonably required in the performance of
Senior Officer’s responsibilities; or


(iv)   any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 11(b).


In no event shall the mere occurrence of a Change of Control, absent any further
impact on Senior Officer, be deemed to constitute Good Reason.

        (e)   Notice of Termination. Any termination of Senior Officer’s
employment by the Company for Cause or by Senior Officer for Good Reason shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(e). For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice given, in the case of a termination for
Cause, within 10 business days of the Company’s having actual knowledge of the
events giving rise to such termination, and in the case of a termination for
Good Reason, within 180 days of Senior Officer’s having actual knowledge of the
events giving rise to such termination, and which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Senior Officer’s employment under the provision so indicated, and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date of this Agreement (which date shall be not more
than 15 days after the giving of such notice). The failure by Senior Officer to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of Senior
Officer hereunder or preclude Senior Officer from asserting such fact or
circumstance in enforcing Senior Officer’s rights hereunder.

        (f)   Date of Termination. For the purpose of this Agreement, the term
“Date of Termination” shall mean (i) in the case of a termination of employment
for which a Notice of Termination is required, the date of receipt of such
Notice of Termination or, if later, the date specified therein, and (ii) in all
other cases, the actual date on which Senior Officer’s employment terminates
during the Employment Period.

        7.   Obligations of the Company upon Termination. (a) Death or
Disability. If Senior Officer’s employment is terminated during the Employment
Period by reason of Senior Officer’s death or Disability, this Agreement shall
terminate without further obligations to Senior Officer or Senior Officer’s
legal representatives under this Agreement other than those obligations accrued
hereunder at the Date of Termination, and the Company shall pay to Senior
Officer (or Senior Officer’s beneficiary or estate) (i) Senior Officer’s full
Base Salary through the Date of Termination (the “Earned Salary”), (ii) any
vested amounts or benefits owing to Senior Officer under the Company’s otherwise
applicable employee benefit plans and programs, including any compensation
previously deferred by Senior Officer (together with any accrued earnings
thereon) and not yet paid by the Company and any accrued vacation pay not yet
paid by the Company (the “Accrued Obligations”), and (iii) any other benefits
payable due to Senior Officer’s death or Disability under the Company’s plans,
policies, programs or arrangements (the “Additional Benefits”).

        Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 10 business days (or at such earlier date
required by law), following the Date of Termination. Accrued Obligations and
Additional Benefits shall be paid in accordance with the terms of the applicable
plan, policy, program or arrangement.

        (b)   Cause and Voluntary Termination. If, during the Employment Period,
Senior Officer’s employment is terminated for Cause or voluntarily terminated by
Senior Officer (other than on account of Good Reason following a Change of
Control) in accordance with Section 6(b), the Company shall pay Senior Officer
(i) the Earned Salary in cash in a single lump sum as soon as practicable, but
in no event more than 10 business days (or such earlier date required by law),
following the Date of Termination, and (ii) the Accrued Obligations in
accordance with the terms of the applicable plan, policy, program or
arrangement.

        (c)   Termination by the Company other than for Cause and Good Reason
Termination by Senior Officer.

(i)   Lump Sum Payments. If either (a) the Company terminates Senior Officer’s
employment other than for Cause during the Employment Period or (b) Senior
Officer terminates employment for Good Reason at any time during the Employment
Period, then the Company shall pay to Senior Officer the following amounts:


                                (A)   Senior Officer’s Earned Salary;

                                (B)   a cash amount (the “Severance Amount”)
equal to two (2) times the sum of

(1)    Senior Officer’s annual Base Salary; and


(2)    the greater of (i) the average of the bonus amount payable (including any
amounts payable under the AIP) to Senior Officer (including any amounts the
receipt of which Senior Officer elected to defer) with respect to the three
fiscal years of the Company (or, if fewer, the number of such fiscal years in
which Senior Officer was an employee of the Company or its affiliates)
immediately before the Change in Control (including, for this purpose, any AIP
Payout (as defined in Section 7(c)(i)(C)) or (ii) the average of the bonus
amount payable (including any amounts payable under the AIP) to Senior Officer
(including any amounts the receipt of which Senior Officer elected to defer)
with respect to the three fiscal years of the Company (or, if fewer, the number
of such fiscal years in which Senior Officer was an employee of the Company or
its affiliates) immediately before the Date of Termination (including, for this
purpose, any AIP Payout); and


 (C)   if Senior Officer has an annual cash bonus opportunity (including a cash
bonus opportunity under the AIP) outstanding and unpaid as of the Date of
Termination, a cash payment (the “AIP Payout”) equal to (1) if the Date of
Termination is before December 31 of the fiscal year of the Company to which
such bonus opportunity relates, an amount equal to Senior Officer’s target bonus
opportunity under such bonus plan for such fiscal year, and (2) if the Date of
Termination is on or after December 31 of the fiscal year of the Company to
which such bonus opportunity relates, an amount equal to the amount Senior
Officer would have received under such bonus plan for such fiscal year based on
actual achievement of the performance goals with respect thereto (assuming, for
this purpose, that all subjective performance measures are achieved at a level
equal to the greater of the level determined by the Company pursuant to the
terms of such bonus plan and 100%). Payment of the AIP Payout shall be in lieu
of payment of any annual cash bonus opportunity otherwise due and payable with
respect to the fiscal year of the Company referred to in this Section
7(c)(i)(C).


                               (D)   the Accrued Obligations.

  The Earned Salary and Severance Amount shall be paid in cash in a single lump
sum as soon as practicable, but in no event more than 10 business days (or such
earlier date required by law), following the Date of Termination. The AIP Payout
shall be paid in cash in a single lump sum (a) if payable under Section
7(c)(i)(C)(1), as soon as practicable, but in no event more than 10 business
days (or such earlier date required by law), following the Date of Termination,
and (b) if payable under Section 7(c)(i)(C)(2), as soon as practicable, but in
no event more than 30 business days (or such earlier date required by law),
following the Date of Termination. Accrued Obligations shall be paid in
accordance with the terms of the applicable plan, policy, program or
arrangement.


(ii)   Supplemental Retirement Payment. If Senior Officer is entitled to receive
the Severance Amount described in Section 7(c)(i), Senior Officer shall be
entitled to receive a supplemental retirement payment, payable in a cash lump
sum, equal in value to the actuarial equivalent (as defined below) of (A) the
monthly benefit payable to Senior Officer (expressed as a life annuity payable
commencing at the later of the Date of Termination and age 65) determined by
adding three years to Senior Officer’s credited service as determined at Senior
Officer’s Date of Termination under the terms of Company’s qualified defined
benefit pension plan and supplemental or excess pension plan (collectively, the
“Pension Plans”) as in effect immediately before the Change in Control (subject
to any maximum on credited service set forth in the Pension Plans), minus (B)
the monthly benefit payable to Senior Officer (expressed as a life annuity
payable commencing at the later of the Date of Termination and age 65)
determined pursuant to the terms of all defined benefit pension plans (including
the Pension Plans), active or frozen, in which Senior Officer is a participant
at Senior Officer’s Date of Termination if such plans are sponsored by the
Company or its successors or affiliates.


  For purposes of this Agreement, “actuarial equivalent” shall mean a benefit
actuarially equal in value to the value of a given benefit in a given form or
schedule, based upon (1) the mortality table or tables (including any set backs
of ages) used to calculate actuarial equivalents under the Pension Plans as of
the date on which an actuarial equivalent is being determined under this
Agreement and (2) an interest rate equal to the sum of (A) the yield on U.S.
10-year Treasury Notes at constant maturity as most recently published by the
Federal Reserve Bank of New York before Senior Officer’s Date of Termination;
provided, however, that if such yield has not been so published within 90 days
before Senior Officer’s Date of Termination, the interest rate shall be the
yield on substantially similar securities on the business day before Senior
Officer’s Date of Termination as determined by AmSouth Bank N.A. upon the
request of either the Company or Senior Officer, plus (B) .75%.


  For purposes of making the foregoing determinations, at the request of Senior
Officer in the Notice of Termination given by Senior Officer or in writing
within 5 days of Senior Officer’s receipt of Notice of Termination, but in
either event at the Company’s expense, the independent pension consultants most
recently used by the Company in connection with its qualified pension plan
before the Change in Control shall be engaged and shall certify the benefits due
to Senior Officer under this Section 7(c)(ii) in writing within 30 days after
the Date of Termination. If the amount to be offset under clause (B) of the
first paragraph of this Section 7(c)(ii) has not been determined within 30 days
after the Date of Termination, no such offset shall be permitted.


(iii)   Continuation of Benefits. If Senior Officer is entitled to receive the
Severance Amount described in Section 7(c)(i), Senior Officer (and, to the
extent applicable, Senior Officer’s dependents) shall be entitled, after the
Date of Termination and until the earlier of (A) the second anniversary of the
Date of Termination (the “End Date”) or (B) the date Senior Officer becomes
eligible for comparable benefits under a similar plan, policy or program of a
subsequent employer, to continue participation in all of the Company’s employee
welfare benefit plans including the Company’s hospital, medical, accident,
disability, and life insurance plans (the “Benefit Plans”) as were generally
provided to Senior Officer in accordance with the Company’s policies and
practices immediately before the Effective Date. To the extent any such benefits
cannot be provided under the terms of the applicable plan, policy or program,
the Company shall provide a comparable benefit under another plan or from the
Company’s general assets. Senior Officer’s participation in the Benefit Plans
will be on the same terms and conditions that would have applied had Senior
Officer continued to be employed by the Company through the End Date.


        (d)   Discharge of the Company’s Obligations. Except as expressly
provided in the last sentence of this Section 7(d), the amounts payable to
Senior Officer pursuant to this Section 7 (whether or not reduced pursuant to
Section 7(e)) following termination of Senior Officer’s employment shall be in
full and complete satisfaction of Senior Officer’s rights under this Agreement
and any other claims Senior Officer may have in respect of employment by the
Company or any of its subsidiaries. Such amounts shall constitute liquidated
damages with respect to any and all such rights and claims and, upon Senior
Officer’s receipt of such amounts, the Company shall be released and discharged
from any and all liability to Senior Officer in connection with this Agreement
or otherwise in connection with Senior Officer’s employment with the Company and
its subsidiaries. Nothing in this Section 7(d) shall be construed to release the
Company from its commitment to indemnify Senior Officer and hold Senior Officer
harmless as provided in Section 5(e).

        (e)   Certain Further Payments by the Company.

(i)   If any amount or benefit paid or distributed to Senior Officer pursuant to
this Agreement, taken together with any amounts or benefits otherwise paid or
distributed to Senior Officer by the Company or any affiliated company
(including any distribution or payment made pursuant to the terms of the
Company’s compensation plans or arrangements) (collectively, the “Covered
Payments”) are or become subject to the tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any similar tax that may hereafter be imposed, the Company shall pay to Senior
Officer at the time specified in Section 7(e)(v) an additional amount (the “Tax
Reimbursement Payment”) such that the net amount retained by Senior Officer with
respect to such Covered Payments, after deduction of any Excise Tax on the
Covered Payments and any Federal, state and local income or employment tax and
Excise Tax on the Tax Reimbursement Payment provided for by this Section 7(e),
but before deduction for any Federal, state or local income or employment tax
withholding on such Covered Payments, shall be equal to the amount of the
Covered Payments.


(ii)   For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) such Covered
Payments will be treated as “parachute payments” within the meaning of Section
280G of the Code, and as all “parachute payments” in excess of the “base amount”
(as defined under Section 280G(b)(3) of the Code) shall be treated as subject to
the Excise Tax, unless, and except to the extent that, in the good faith
judgment of the Company’s independent certified public accountants appointed
before the Effective Date or tax counsel selected by such accountants
(collectively, the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax, and (B) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.


(iii)   Officer shall be deemed to pay: (A) Federal income taxes at the highest
applicable marginal rate of Federal income taxation for the calendar year in
which the Tax Reimbursement Payment is to be made, and (B) any applicable state
and local income taxes at the highest applicable marginal rate of taxation for
the calendar year in which the Tax Reimbursement Payment is to be made, net of
the maximum reduction in Federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year.


(iv)   If the Excise Tax is subsequently determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
be less than the amount taken into account hereunder in calculating the Tax
Reimbursement Payment made, Senior Officer shall repay to the Company, at the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of such prior Tax Reimbursement Payment that would not have been
paid if such Excise Tax had been applied in initially calculating such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, if
any portion of the Tax Reimbursement Payment to be refunded to the Company has
been paid to any Federal, state or local tax authority, repayment thereof shall
not be required until actual refund or credit of such portion has been made to
Senior Officer, and interest payable to the Company shall not exceed interest
received or credited to Senior Officer by such tax authority for the period it
held such portion. Senior Officer and the Company shall mutually agree upon the
course of action to be pursued (and the method of allocating the expenses
thereof) if Senior Officer’s good faith claim for refund or credit is denied.


  If the Excise Tax is later determined by the Accountants or pursuant to any
proceeding or negotiations with the Internal Revenue Service to exceed the
amount taken into account hereunder at the time the Tax Reimbursement Payment is
made (including by reason of any payment the existence or amount of which cannot
be determined at the time of the Tax Reimbursement Payment), the Company shall
make an additional Tax Reimbursement Payment in respect of such excess (plus any
interest or penalty payable with respect to such excess) at the time that the
amount of such excess is finally determined.


(v)   The Tax Reimbursement Payment (or portion thereof) provided for in Section
7(e)(i) shall be paid to Senior Officer not later than 10 business days
following the payment of the Covered Payments; provided, however, that if the
amount of such Tax Reimbursement Payment (or portion thereof) cannot be finally
determined on or before the date on which payment is due, the Company shall pay
to Senior Officer by such date an amount estimated in good faith by the
Accountants to be the minimum amount of such Tax Reimbursement Payment and shall
pay the remainder of such Tax Reimbursement Payment (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined, but in no event later than 45 calendar days after
payment of the related Covered Payment. If the amount of the estimated Tax
Reimbursement Payment exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to Senior Officer,
payable on the fifth business day after written demand by the Company for
payment (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).


        8.   Non-exclusivity of Rights. Except as expressly provided herein,
nothing in this Agreement shall prevent or limit Senior Officer’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which Senior
Officer may qualify, or limit or otherwise prejudice such rights as Senior
Officer may have under any other agreements with the Company or any of its
affiliated companies. Amounts which are vested benefits or which Senior Officer
is otherwise entitled to receive under any plan or program of the Company or any
of its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan or program.

        9.   Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against Senior Officer or others whether by reason of the subsequent employment
of Senior Officer or otherwise.

        10.   Legal Fees and Expenses. If Senior Officer asserts any claim in
any contest (whether initiated by Senior Officer or by the Company) as to the
validity, enforceability or interpretation of any provision of this Agreement,
the Company shall pay Senior Officer’s legal expenses (or cause such expenses to
be paid), including Senior Officer’s reasonable attorney’s fees, on a quarterly
basis, upon presentation of proof of such expenses; provided that Senior Officer
shall reimburse the Company for such amounts, plus simple interest thereon at
the 90-day United States Treasury Bill rate as in effect from time to time,
compounded annually, if Senior Officer shall not prevail, in whole or in part,
as to any material issue as to the validity, enforceability or interpretation of
any provision of this Agreement.

        11.   Successors. (a) This Agreement is personal to Senior Officer and,
without the prior written consent of the Company, shall not be assignable by
Senior Officer otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Senior
Officer’s legal representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors. The Company shall require any successor to all
or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to Senior Officer,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place.

        12.   Miscellaneous. (a) Applicable Law; Interpretation. This Agreement
shall be governed by and construed and conferred in accordance with the laws of
the State of Delaware applied without reference to principles of conflict of
laws. If any provision of this Agreement is invalid or unenforceable, the
validity and enforceability of the remaining provisions hereof shall not be
affected. The masculine shall include the feminine (and vice versa), the single
shall include the plural (and vice versa), and the words “include” and
“including” shall be deemed to be followed by the phrase “without limitation”
unless the context clearly requires otherwise. This Agreement may be executed by
manual or facsimile signature. The headings in this Agreement are solely for
convenience and shall not affect the meaning or interpretation of this
Agreement.

        (b)   Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by binding arbitration. The
arbitration shall be held at a site selected by the arbitrators and except to
the extent inconsistent with this Agreement, shall be conducted in accordance
with the Expedited Employment Arbitration Rules of the American Arbitration
Association then in effect at the time of the arbitration, and otherwise in
accordance with principles which would be applied by a court of law or equity.
The arbitrator shall be acceptable to both the Company and Senior Officer. If
the parties cannot agree on an acceptable arbitrator, the dispute shall be heard
by a panel of three arbitrators, one appointed by each of the parties and the
third appointed by the other two arbitrators.

        (c)   Agreement Term, Termination and Amendment. The initial term of
this Agreement shall begin on the date hereof and shall terminate on May 1,
2007. On each May 1 beginning May 1, 2005, the term of this Agreement shall
automatically extend by one year unless at least 30 days prior to such May 1 the
Board of Directors of the Company determines, and the Company so notifies Senior
Officer, that there will be no such extension. The determination made by the
Board of Directors as set forth in the preceding sentence shall not be effective
if it is reasonably demonstrated by Senior Officer that such determination (i)
was at the request of a third party who has taken steps reasonably calculated to
effect a Change of Control, or (ii) otherwise arose in connection with or
anticipation of a Change of Control. This Agreement may be amended or modified
only by a written agreement signed by the parties hereto or by their respective
successors and legal representatives.

        (d)   Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto with respect to the matters referred to
herein and, without limiting the generality of the foregoing, any Employment
Continuation Agreement executed between the Company and Senior Officer before
the date of this Agreement is hereby terminated. There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein. Senior Officer is entering into this
Agreement of Senior Officer’s own free will and accord, and with no duress, has
read this Agreement, and understands it and its legal consequences.

        (e)   Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Senior Officer:              at the home address of Senior Officer as set forth in the records of the Company

If to the Company:                  Protective Life Corporation
                                    2801 Highway 280 South
                                    Birmingham, Alabama  35223
                                    Attn: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

        (f)   Confidentiality. Senior Officer agrees to keep the terms of this
Agreement confidential and agrees not to voluntarily disclose any information
concerning this Agreement to anyone except Senior Officer’s spouse, parents,
legal counsel or accountant and provided that they (each and all) agree at
Senior Officer’s risk to keep such information confidential and not disclose it
to others; provided that this nondisclosure provision does not prohibit
disclosure (1) at the direction or with the consent of the President or an
Executive Vice President of the Company, (2) to tax agencies, (3) as required by
law or court order, or (4) as may be necessary to enforce Senior Officer’s
rights under this Agreement.

        (g)   this Agreement such Federal, state, local, or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

        (h)   Waivers. The failure of Senior Officer or the Company to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Senior Officer or the Company may have hereunder, including the
right of Senior Officer to terminate employment for Good Reason, shall not be
deemed to be a waiver of such provision or right or of any other provision or
right of this Agreement.

        (i)   Employment at Will. Senior Officer and the Company acknowledge
that, except as may otherwise be provided under any other written agreement
between Senior Officer and the Company, the employment of Senior Officer by the
Company is “at will” and, subject to Section 1, Senior Officer’s employment may
be terminated by either Senior Officer or the Company at any time prior to the
Effective Date, in which case Senior Officer shall have no further rights under
this Agreement.

        IN WITNESS WHEREOF, the Company and Senior Officer have duly executed
this Agreement as of the day and year first above written.


                                            PROTECTIVE LIFE CORPORATION


                                            By:_____________________________
                                            Name:    John D. Johns
                                            Title:   Chairman of the Board, President and
                                                     Chief Executive Officer


                                            SENIOR OFFICER


                                            Signature:_______________________
                                            Name:
